 


113 HR 2295 IH: Basel III Commonsense Approach for Small Entities Act
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2295 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Mr. Murphy of Florida introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the Office of the Comptroller of the Currency to conduct an empirical impact study on proposed rules relating to the International Basel III agreement on general risk-based capital requirements, as they apply to smaller financial institutions. 
 
 
1.Short titleThis Act may be cited as the Basel III Commonsense Approach for Small Entities Act or the Basel III CASE Act. 
2.Final rules pending Impact Study 
(a)In generalThe Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the Office of the Comptroller of the Currency (in this Act collectively referred to as the Federal banking agencies) shall conduct an empirical study in accordance with subsection (b) prior to issuing any final rule in relation to proposals issued by the Federal banking agencies for the International Basel III agreement on general risk-based capital requirements. 
(b)Issues To be studiedThe study required by this section shall include— 
(1)a quantitative analysis of the impact of such rule on the financial services sector of the United States, specifically community, mid-size, and regional financial institutions; and 
(2)a determination of the long-term impact of such rule, including changes to the current risk weight framework. 
3.Voluntary ParticipationAny financial institution may voluntarily provide information for the study upon the request of the Federal banking agencies, but may not be required to provide such information. 
4.Final report 
(a)Availability to the publicA final report on the completed study required by this Act shall be made available to the public for notice and comment for a period of not less than 3 months. 
(b)ReviewThe Federal banking agencies shall review any comments submitted under subsection (a), and following such review, shall prescribe new rules, if appropriate, based on the results of the study and such comments. Notwithstanding any other provision of law, a new rulemaking following such comment period shall include an additional comment period of not less than 3 months. 
 
